          Case 1:19-cv-11243-UA Document 12 Filed 09/10/19 Page 1 of 9



               IN THE UNITED STATES DISTRICT COURT

                     WESTERN DISTRICT OF TEXAS

                                  AT AUSTIN


OMORUVI EBOMWONYI,                           *


OWOLABI OLOWOOKERE,                          *


           Plaintiffs,               *           Case No: A-19-cv-364-LY
                                 * PLAINTIFF FIRST AMENDED COMPLAINT

                                 *
-vS-
                                         *
MAERSK LINES AND

SEA SHIPPING LINE                        *


              Defendants                 *




     Pursuant to the Court's Order date July 11, 2019. (Doc. #9). e
Plaintiffs, OMORUVI EBOMWONYI and OWOLABI OLOWOOKERE
("Plaintiffs"),. Defendants MAERSK LINES and SEA SHIPPING LINE
("collectively are referred to herein as ("Defendants") and together with
Plaintiffs are the parties. In here pursuant to the Court Order dated July
11, 2019 Plaintiffs Respectfully Submit these plaintiffs first complaint
amendment, pursuant to the leave of court. Order Doc. #9. alleges as
follows:

                             I. PARTIES:

I. 1.   Plaintiffs are   a   citizen of the US and resident of Austin Texas (State
of Texas).
                                                      1
          Case 1:19-cv-11243-UA Document 12 Filed 09/10/19 Page 2 of 9




I. 2. Defendants are Shipping Line Company Organized which is a
corporation of the State(s) New Jessy and New Jersey existing pursuant
to the laws of the State(s) of New Jersey and New Jersey of the
United States.
I.   3. Defendant(s) also has its Principal Place   of business at Red Bank
New Jersey and Defendant(s) Sea        Shipping Line CO., Principal Place of
business in all over the State of New Jersey.

I.    Defendant(s) Sea Shipping Line engaged in providing lot of
     4.
shipping business in the State and locality of Texas; Actively engaging
in transaction for the purpose of financial or pecuniary gain of profit
in the State of Texas. And Plaintiff also brought this action pursuant to
FRCP section 1332(c) A corporation can be considered a business of
multiple state, in here Sea Shipping Line.
I.   5. Defendant(s) Maersk Lines second     tortfeasor defendant(s) has its
Principal Place of business at 8686 New Trails Drive Woodlands. Houston,
TX. 77381-1190 also engaged in providing lot of shipping business in the
State and locality of Texas; Actively engaging in transaction for the
purpose of financial or pecuniary gain of profit in the State of Texas.



                 II. JURISDICTION AND VENUE

II. 1. There are Complete Diversity of Citizenship between the
Plaintiff and any of the Defendants. Also, the complaint is brought
pursuant 28 U.S.C. section 1332 (c) Diversity of Citizenship;
II. 2.    28 U.S.C. Section 1332 (b) the amount in controversy Plaintiff
certify the Jurisdiction Amount Required Pursuant to 28 U.S.C. Section
1332(b) that is amount sought exceeds the sum of seventy-five thousand
dollars ($75,000); 11.3. 28 U.S.C. Section 1337 commerce and 28 U.S.C.
section 11706 of the Bill of Lading.

                                        2
          Case 1:19-cv-11243-UA Document 12 Filed 09/10/19 Page 3 of 9



 Amendment: Plaintiffs hereby amend their pleading, pursuant to FRCP
15(a) amendments prior to trial as in here and FRCP 15(c) Relation Back
Doctrine. Here plaintiff Mr. Ebomwonyi Joint the following parties: (A)
Owolabi Olowookere here as Plaintiff and; (B) Maersk Lines also in here
a tortfeasor Defendant(s) as require by FRCP19. Required Joinder of
Parties also FRCP2O. Permissive Joinder of Parties.

             III. FACTS and BACKGROUND
HI. 1. In this matter, plaintiff had is container, [Goods] ship, in here
revolves on a Bill of Lading Number: 963374259. Incidents date May 23,
2018. This said goods/container was delay due to negligence of the Sea
Shipping Line/Agent, hence in here this delay of the Sea Shipping Line
amount to Negligence which is actionable here, Plaintiff is seeking
redress here from.

Plaintiff was charge for Demurrage which Sea Shipping promised to paid
plaintiff, till-date Defendant refused to refund Plaintiff what he paid for
the demurrage.
     Plaintiff travelled to Lagos Nigeria to retrieve is goods and paid for
 111.2.

demurrage. Plaintiff suffered damages.

 III. 3. All effort to get defendant('s) to settle or refund rightful claim
fell in a deaf ear. Thus, defendant(s) violated the covenant of good-
faith dealing, breached of contract both parties entered by the Bill of
lading, failed to*' delivered plaintiff goods as promised by defendant(s);
undue delay, and refused to make a reasonable settlement offer.

              IV. GENERAL ALLEGATIONS
IV. The general allegations/factual allegations as see in the foregoing,
Plaintiff, hereby comply with Rule 8 (a) states provide "a short and plain
statement of the claim showing that the pleader (plaintiffs) is entitled to
relief" OMORUYI EBOMWONYI has endured significant mental and

                                       3
       Case 1:19-cv-11243-UA Document 12 Filed 09/10/19 Page 4 of 9




emotional distress and trauma because of these actions of the
Defendant(s): (a) That Defendant(s) refused to settle a rightful claim;
(b) Plaintiff and Defendants enter into contract and at the time of
this said breached plaintiff was in contract with Defendant(s); (c) Bad-
Faith Dealings; (d) Tort of Negligence; (e) Economic Loss and (f) Breach
of Standard Contract.
             V.   CAUSES OF ACTION
COUNT 1.      BAD-FAITH DEALING       :   On February 2, 2018 Plaintiffs ship
a large container containing 4 (four) automobiles owns by Plaintiff from
Houston, Texas to Tincan/Lagos, Nigeria a ship owned by Defendant
Maersk Line, Plaintiffs good was delay by the Defendants, pursuant to
Bill of Lading Contract agreement entered by both parties, when
defendants notice the delay, knowingly, and egregiously failed to
notified Plaintiffs, regard this said delay in here defendants Violate the
duty owes to Plaintiff. Defendants failure to exercise due care to
delivered plaintiff goods according to their contract agreement, and
failure for defendants to keep to the contract agreement both parties
entered pursuant to 28. U.S.C. sectionll7O6 [Bill of Lading] number
963374259., is at issue here and it delay by defendants to deliver
according to Bill of Lading (contract agreement) violate here 28 .U.S.C.
Section 11706

    Pursuant to Order dated July 11, 2019 at Analysis "(1) a short and
plain statement...specific statute or laws that supports that claim", in
here at this stage with due respect Plaintiffs are not required to
specifically cite law. After Discovery et al., in here regards Bill of Lading
that plaintiffs should attached to its Amended Complaint, Plaintiffs will
do so after discovery as this said Bill of Lading originated from these
Defendants. In here pursuant to Texas Law on Special Relationships,
Texas courts most often look to the Restatement for guidance in defining


                                      4
        Case 1:19-cv-11243-UA Document 12 Filed 09/10/19 Page 5 of 9



Special relationship that impose duties of affirmative action as a matter
of law in tort case as in here,
   Restatement Section 314A, 314B , and 320 detail the special
relationships in which an individual has a duty to aid or protect another
as in here: 1)a common carrier and passenger, as defendants here; 2) an
innkeeper and guests; 3) one who voluntarily assume control or is
required to take control of another as in here etc. The above foregoing
supports Plaintiffs Claim.
    Plaintiffs never waive their rights to sue Defendants, here in the
incident or transaction that took place in the State of Texas and plaintiffs
ascertain they never sign or having the knowledge that the Bill of Lading
contain the mandatory forum selection in the Bill of Lading, hence here
plaintiffs should not be bound by what plaintiffs don't have the
knowledge if this said Bill contains mandatory forum supra.
   Plaintiffs file this amendment, Memorandum and laws, requesting the
Court grant this motion and possessed jurisdiction upon this action
 pursuant to 28 U.S.C. Section 1404 (a),The federal courts have used
 1404(a) as a device for securing to litigants that forum in the federal
judiciary most convenient for the greatest number of parties and
witnesses and most conducive to the full attainment of justice, as in here.
 Here this court for sake of justice, use section 1404(a) to secure litigants
that forum. Convenience to court and counsel has been shown to be
 immaterial; the interests of litigants and witnesses as in here are
 paramount.
 Plaintiff OMORUYI EBOMWONYI realleges and reincorporates each
and every allegation in Ito V. As if fully set forth herein.

COUNT     2.   NEGLIGENCE: On or about February      2, Ebomwonyi
                                                          2018
and OWOLABI OLOWOOKERE entered into a contract with the Defendants
to ship its goods. With one of its Agent/Agency, operated and/or

                                      5
          Case 1:19-cv-11243-UA Document 12 Filed 09/10/19 Page 6 of 9



maintained by Defendant(s) Sea Shipping Line. Plaintiff Mr. Ebomwonyi
and OWOLABI OLOWOOKERE were injured due to dangerous action or
conduct of the Defendant(s) as see in foregoing complaint.

(a)     Defendants requested, allowed, permitted and encouraged
Plaintiff to enter into the contract with Defendants. Consequently,
Plaintiff was an invitee whom Defendants owed a duty to use
ordinary care, Including the duty to inspect, Protect and guard
Plaintiff from unreasonably dangerous conditions and conduct
existing on its premises or to warn Plaintiff against the Conduct of
its Agent or Employees of their existence, ( Delay).

(b)     Plaintiffs was exercising ordinary care when suddenly
Defendants refused to settle a Rightful Claim, et al, because of the
aforesaid dangerous conduct, (Delay) Plaintiff Sustained injuries.

(c)   Plaintiffs would show the defendant(s) owned a duty of care
to the Plaintiff by Plaintiff Bill of Lading Account Opened with the
Defendant(s).

(d) Plaintiffs suffered injury and damages as a direct and proximate
result of the unreasonably dangerous conduct of the Defendant(s)
sup ra.

(e) Plaintiffs Omoruyi Ebomwonyi realleges and reincorporates
each   allegation in complaint I to V. Which is hereby
incorporated with reference as if fully set forth herein.
(f)    At all relevant times to this Complaint, the directors,
officers, operators, administrators, employees, agents and
staff acted within their capacities and scopes of employment
for the Defendants.
       Case 1:19-cv-11243-UA Document 12 Filed 09/10/19 Page 7 of 9




COUNT 3. BREACH OF CONTRACT: Defendants are liable to
Plaintiff for breaching express and implied that they made regarding
Plaintiff Bill of Lading. Plaintiff Omoruyi Ebomwonyi realleges and
reincorporates each and every allegation in 1 to V. As if fully set
forth herein. At all relevant time to this Complaint, the directors,
officers, operators, administrators, employees, agents and staff acted
within their capacities and scopes of employment for the Defendant(s)

COUNT 4.     VICARIOUS       LIABILITY, RESPONDEAT           SUPERIOR,
OSTENSIBLE AGENCY AND/OR AGENCY.

(a)   Plaintiff, OMORUYI      EBOMWONYI        realleges    and
reincorporates each allegation in its complaint I to IIV. Which
is hereby incorporated with reference as if fully set forth
herein
(b) At all relevant times to this complaint, the directors, officers,
operators, administrators, employees, agents and staff action
within their capacities and scopes of employment for the
Defendant.
COUNT 5.     UNJUST      ENRICHMENT. Defendants refused to
settle a rightful claim as in here amount to scienter hence
the Defendant(s) wrongly keep the settlement amount as in
here Defendant Unjust Enriched themselves.
(a)    Plaintiffs here realleges and reincorporates each
allegation above as if fully set forth herein, Complaint I to
V. Which is hereby incorporated with reference as if fully
set forth herein



                                     7
       Case 1:19-cv-11243-UA Document 12 Filed 09/10/19 Page 8 of 9




(b)    At all relevant times to this complaint, the directors,
officers, operators, administrators, employees, agents and
staff action within their capacities and scopes of employment
for Defendants.
(c)   The acts and/or omissions set forth above in this

Complaint would constitute      a   claim under the FED.    R. CIV. P.   and
law of state

                 VI. DAMAGES/ RELIEF

(a)    OMORUYI EBOMWONYI, Plaintiffs filled this complaint or
petition due to Defendants engaged in bad-faith, Unfair/Denial,
negligence,  failure to pay settlements plaintiff deserves,
Unreasonable Delay, Unjust Enrichment et al.

(c)  Plaintiffs grounds for the complaint against defendant are also
under Bill of Lading in here a Federal Questions which pose jurisdiction
upon this Court.

(d)  Plaintiffs severally demanded since 2018 for defendants to pay
on the above claim. Defendants till date refused or failed to pay
on this claim.

(e) Defendants unlawful action is to favor them   that has upper hand
(f) Plaintiffs seeks against defendants that plaintiffs are herein seeking
(1) Uncompensated Economic Damages: Medical expenses, loss              of
wages, et al; (2) Non-economic Damages: Pain, Suffering, Anxiety, et al.
Hence, Plaintiffs is seeking claims based on its Bill of Lading, damages
claim against defendant-Sea Shipping Line for the sum of $85,000
(Eighty-Five thousand dollars).




                                     8
         Case 1:19-cv-11243-UA Document 12 Filed 09/10/19 Page 9 of 9




                     VII PRAYER FOR RELIEF.
The court should award plaintiffs any part of the relief requested,
Plaintiffs additionally prays that the court award such other and
further relief to which plaintiff may just be entitled.

    WHEREFORE, Plaintiffs, OMORUYI EBOMWONYI, does Hereby
pray that judgment be entered in his favor and against the
Defendants as follow:
1.    Award the sum of $85,000. Against Defendants.
2. The      court also to grant applicable interest and cost.
3. Here   Plaintiffs requesting the Court grant this motion and possessed
jurisdiction upon this case as 28 U.S.C. Section 1404s particularly section
 1404(a) support this court have jurisdiction.

4. In alternativefor sake of Justice transferred this case to the Southern
District of New York as Defendants support transferred.
5. And such      other and further relief to which plaintiffs may just be
entitled.
     September 10, 2019

                  Respectfully Submitted. --------

                         Omoruyi Ebomwonyi
               Address :1007 Laurel Oak Trail

                 Pflugerville TX 78660




                                         9
